By Judge William F. Rutherford
This matter is before the Court on Plaintiff’s motion to award attorney’s fees in this case. Briefs have been submitted by counsel for both sides, and the legal authorities cited therein have been carefully considered.
The Court finds that counsel for the Plaintiff’s skill, performance, qualifications, reputation, and expertise entitle him to a fee of $200.00 per hour. None of these qualities were enhanced during the time this case was pending, and any increase in the hourly rate is unjustified and unreasonable. The Court further finds that it is unreasonable and unconscionable to bill 11.79 hours for services rendered in support of the motion for attorney’s fees. The court will not allow any fee for the services of the contract paralegal.
The Court finds that the Plaintiffs claim for many hours billed by counsel to be unreasonable. Specifically, the entry in the log of 1/5/95 pertains to another case; the entries of 4/21/95 and 4/24/95 are duplicitous and unreasonably excessive. The entries of 4/24/95, 7/5/95, 7/14/95, 10/5/95, and both entries for 7/18/95 are clerical in nature and therefore are found to be unreasonable and unconscionable attorneys’ fees. The entries for 11/6-7 and 8/95 are excessive and unreasonable.
This is a simple breach of warranty claim which was eventually settled for $21,618.00. Counsel for the plaintiff has the ability and the responsibility to evaluate his cases. He should put his extensive expertise to use and move forward expeditiously and effectively.
For the foregoing reasons, the Court awards reasonable attorney’s fees in the amount of $5,535.00.